DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.

Response to Amendment
                The action is in response to amendments filed on 11/30/2022. Claims 1, 9, 11, 13, 21, and 23 have been amended. Claims 1-5, 7-17, and 19-24 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 13, the claims recite the use of an autoencoder algorithm. However, neural networks are highly dependent on how they are trained and what data they are trained on. The Specification of the Instant Application does not set forth these details and instead only broadly states in paragraph [0050] that the network has hidden layers having a set of weights, bias and an activation function, but do not state how they obtain these weights or any other information indicating what these values are or how to obtain them. As such claims 1 and 13, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “


 
Response to Arguments
Applicant’s arguments, filed 11/30/2022, with respect to 35 USC 112(b) rejections and 35 USC 101 rejections have been fully considered and are persuasive.  The 35 USC 112(b) and 35 USC 101 rejections have been withdrawn. 

Applicant's arguments filed 11/30/2022 with respect to 35 USC 112(a) rejections have been fully considered but they are not persuasive. 
Regarding the 35 USC 112(a) rejections of claims 1 and 13, Applicant argues that they described in sufficient detail they were in possession of the invention. Specifically, Applicant cites paragraph [0042]-[0045] which discloses the use of a feed forward neural network with one or more hidden layers and that the hidden and output layers contain weights, biases, and activation functions. Applicant then further states that the training of neural networks and the use of cross entropy as known to those of skill in the art. Examiner respectfully disagrees.
As stated above in MPEP 2161.01 a claim may have written description issues “when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail”. Here the Specification broadly states that user authentication can be performed using a neural network based on a PPG signal, but the Specification fails to state with particularity how that is accomplished. For instance, though the Specification states using hidden layers having a set of weights, bias and an activation function, the Specification does not state how they obtain these weights or any other information indicating what these values are or how to obtain them. Further though neural networks may be known, it is not known how they are used in the context of user authentication as set forth in the Specification. Lastly, with regards to the assertion that the use of neural networks is well known in the art, and thus one of ordinary skill in the art would understand how the device and method would be capable of generating a user authentication, the Examiner notes MPEP §2161.01 states: “it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d G74, 681- 853, 114 USPO2d 1349, 1356, 1557 (Fed. Cir. 2015).
As such Applicant’s arguments are found to be unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABID A MUSTANSIR/Examiner, Art Unit 3791